Citation Nr: 1536235	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to September 16, 2009, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  The transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

3.  There is no evidence associated with the claims file prior to September 16, 2009 which can be interpreted as a claim, formal or informal, for service connection for PTSD.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for an effective date earlier than September 16, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in October 2009.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA audiology examination in February 2010.  In this regard, the Board finds that the examination and proffered opinion regarding the Veteran's claimed disabilities were based on an interview with the Veteran, a review of the record, and a full examination and are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) .

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a) includes tinnitus where there is evidence of acoustic trauma.  The absence of evidence of hearing loss and tinnitus in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


III.  Hearing Loss and Tinnitus Analysis

The Veteran asserts that his hearing loss and tinnitus are related to in-service noise exposure.  He served in the Republic of Vietnam in a medical battalion and was exposed to mortar fire, artillery, small arms fire, aircraft and helicopters without hearing protection.  The Veteran described the problem as bilateral and that he has difficulty hearing television or when he is on telephone.  He also described difficulty hearing his spouse and having difficulty hearing high-pitched tones.  The Veteran reported receiving in-the-ear hearing aids from VA in 2009.

An audiometric evaluation was performed at the March 2010 VA examination.  The examiner reported the following results: "Average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hz for the right ear are 33 dB HL indicating an average mild sensorineural hearing loss.  Average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hz for the left ear are 36 dB HL indicating an average mild sensorineural hearing loss."  It was also noted that the Veteran had "excellent word recognition scores in quiet at a loud presentation level bilaterally."  CNC Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  Regarding tinnitus, the Veteran reported constant tinnitus in the right ear and intermittent tinnitus in the left ear.  He described the ringing as high-pitched and bothersome.  Therefore, the Veteran does have current bilateral hearing loss and tinnitus.

The February 1968 entrance examination did not note any hearing loss or problems.  In reviewing the service treatment records (STRs), the VA examiner noted "hearing evaluations at military entry was within normal limits."  Review of the STRs show no complaints, treatment, or diagnosis of any hearing problems or tinnitus during service.  A hearing test was not conducted at the Veteran's separation examination in April 1970.

The Veteran reported that after service he worked for 2-3 years in manufacturing, a job that exposed him to loud noises.  Otherwise, no other noise exposure was reported.  The examiner offered the following opinion: "The Veteran's case history indicates that by far the largest dose of unprotected noise exposure was during military service, however, it is impossible to rule out the contribution of occupational and recreational noise exposure.  Without review of the Veteran's separation hearing test, a judgement regarding the service connection of this Veteran's hearing loss and tinnitus cannot be made without resorting to mere speculation.  Additional historical information is needed."  The Board notes that while this opinion does not explicitly weigh against service connection, it does not provide an opinion that supports service connection.  The Board further notes that there is no additional "historical" information available to further assist in making a more detailed opinion.  Therefore, the Board finds that this opinion is too speculative to provide support for a finding of service connection.  Medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).

There are no treatment records and no medical evidence that the Veteran sought any treatment for hearing loss or tinnitus until 2009.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, more than 30 years separate service from treatment and diagnosis.

In the VA treatment records the Veteran first presented with hearing problems in September 2009.  He complained of experiencing constant, high-pitched tinnitus, bilaterally, and speech discrimination difficulty especially in the presence of background noise.  He reported a significant history of noise exposure in the military while serving in a medical battalion in Vietnam.  He also reported a significant history of occupational noise exposure he experienced while working for 2-3 years at a lumber mill.  This corresponds to what the veteran reported at the VA examination, when he reported 2 to 3 years working in manufacturing after service.

In September 2009, "audiometric test results indicated the presence of a mild to moderate sensorineural hearing loss, right ear, beginning at 250 Hz, and a mild to moderate sensorineural hearing loss, left ear, beginning at 500 Hz.  Speech recognition scores in quiet were good, bilaterally."

After September 2009, there are additional treatment reports regarding the Veteran's hearing condition.  However, none of those records include a medical opinion on etiology.  Specifically, none of the records provide an opinion that the Veteran's hearing loss and tinnitus resulted from noise exposure during service.

The Veteran himself alleges that he has hearing loss and tinnitus.  His wife has also provided lay evidence of the Veteran's hearing problems.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well in either ear due to hearing loss and tinnitus is competent and credible.  The Veteran's claim that his hearing loss and tinnitus are related to his time in service is not, however, borne out by the other evidence of record.  In fact, corroborating evidence that either was present at any point in time during military service or within a reasonable period of his service separation is absent from the record.  In addition, other than the Veteran's own statements, competent evidence, be it lay or non-lay, linking the currently diagnosed entities to military service, inclusive of inservice acoustic trauma, is likewise lacking.  In this regard, it is pointed out that there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion of a nexus between current disability and service, particularly in the absence of adequate documentation of the chronicity of either dating to service.  Finally, the Board notes that the Veteran did not seek treatment until 2009.

Here, while there is evidence of hearing loss and tinnitus based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that his currently diagnosed hearing loss or tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  The examiner's opinion is too speculative to support service connection and there is no other medical evidence linking the hearing loss and tinnitus to service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV.  Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than September 16, 2009.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than September 16, 2009, for the grant of service connection for PTSD.  There is no evidence of a formal or informal claim being filed prior to September 16, 2009.

The Veteran has stated that he filed an informal claim in April 2009.  The Board notes that after March 1974, the earliest correspondence in the claims file is a Statement in Support of the Claim received on September 16, 2009.  The following day, a letter was sent to the Veteran that indicated a VA Form 21-526 needed to be completed for the Veteran's claim to be processed.  However, the letter from VA indicates that the Veteran's informal claim was received on April 16, 2009.  The Board finds that this was a typographical error as the informal claim was clearly received on September 16, 2009 and not April 16, 2009.  It is clear from the record that the VA received the informal claim on September 16 but mistakenly wrote April 16 when responding to the Veteran.  In support of this finding, the Board notes that there is nothing in the claims file between March 1974 and September 2009.  Also, the Veteran did not begin seeking treatment for his mental health conditions until September 2009.

As the preponderance of the evidence is against the claim for an effective date prior to September 16, 2009, for the grant of service connection for PTSD, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an effective date prior to September 16, 2009, for the award of service connection for PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


